NO. 07-07-0071-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  AUGUST 7, 2007
                          ______________________________

                             ROQUE ARANDA, APPELLANT

                                             V.

                 D. GLENN, LAW LIBRARIAN II, ET AL., APPELLEES
                      _________________________________

                POTTER COUNTY, HONORABLE HAL MINER, JUDGE
                      _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Roque Aranda, filed a notice of appeal from a Prefiling Order - Vexatious

Litigant, entered February 14, 2007. The clerk’s record was filed on March 6, 2007, and

there is not a reporter’s record per the docketing statement filed by appellant. By letter

dated July 3, 2007, the clerk of this court notified appellant that his brief was due June 4,

2007, but had yet to be filed. See TEX . R. APP . P. 38.6(a). The letter further advised

appellant that the appeal would be subject to dismissal for want of prosecution if the brief,

or a response reasonably explaining the failure to file a brief and showing that appellees
had not been injured by the delay, was not filed by July 13, 2007. No brief, motion for

extension, or other response has been received.


       Accordingly, we now dismiss the appeal for want of prosecution and failure to

comply with a directive of the court. See TEX . R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                          Mackey K. Hancock
                                              Justice




                                             2